Citation Nr: 1120921	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 Regional Office (RO) in St. Louis, Missouri rating decisions.

Initially, the Board notes that the August 2008 rating decision and subsequent July 2009 statement of the case (SOC) also included the issue of entitlement to service connection for a respiratory condition.  The Veteran's July 2009 substantive appeal specifically limited the issues appealed from the July 2009 SOC to entitlement to service connection for bilateral hearing loss and porphyria cutanea tarda.  The claims file does not otherwise indicate the Veteran has perfected an appeal with respect to the claim for a respiratory condition as required pursuant to 38 C.F.R. § 20.202 and, therefore, the issue is not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2009 and September 2010 substantive appeals, he indicated that he did not want a hearing before a member of the Board.  The Veteran's claims were certified to the Board in September 2010 and the Veteran was notified that the claims had been certified in October 2010.  However, in written correspondence, received in May 2011, the Veteran requested a hearing before a member of the Board at a local VA office.      

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. § 20.700 (2010).  Such request must be received within 90 days from notification of certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2010).  In this case, the Veteran's request for a hearing was not received within 90 days from notification that the claims had been certified to the Board.  Normally, in a case where the hearing request was received more than 90 days after notification of certification, the Veteran would be required to provide good cause for the delay in the request.  In this case, however, the Veteran's letter was dated in October 2010 and appears to have been an immediate response to the Board's October 2010 notification of certification letter that included information about requesting a hearing before the Board.  While it is unclear why the hearing request was not received by the Board in a timely manner, given the Veteran's clear contemporaneous intent to request a Board hearing and the pro-Veteran nature of the adjudication process the Board finds that a remand is necessary to afford the Veteran a hearing at a local VA office before a member of the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing at the RO before a Veterans Law Judge for the issues of entitlement to service connection for bilateral hearing loss, porphyria cutanea tarda, diabetes mellitus, erectile dysfunction, and hypertension.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


